DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/28/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat.: 10828623 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Rodgers on 4/20/21.
The application has been amended as follows: 

	Claim 1.
	A hydrocarbon trap catalyst for treating exhaust gas generated by a predominately stoichiometric running engine, comprising a carrier substrate of the length L extending between substrate ends a and b and two washcoat zones A and B, wherein

washcoat zone B is arranged as a downstream positioned zone on the carrier substrate that comes in contact with the exhaust gas generated by the predominately stoichiometric running engine after the first washcoat zone A, the washcoat zone B comprises the same components as washcoat zone A, but for washcoat zone B having a higher amount than washcoat zone A, and washcoat zone B extends from substrate end b over a part of the length L, wherein the palladium loading in washcoat zone B is 3.5 to 20 g/l based on the volume of the carrier and calculated as palladium metal, and
wherein L = LA + LB, wherein LA is the length of washcoat zone A and LB is the length of washcoat zone B.

	
Claim 7.
	A hydrocarbon trap catalyst for treating exhaust gas generated by a predominately stoichiometric running engine, comprising a carrier substrate of the length L extending between substrate ends a and b and two washcoat zones A and B, wherein
washcoat zone A is arranged as an upstream positioned zone on the carrier substrate that comes in contact with the exhaust gas generated by the predominately stoichiometric running engine, the washcoat zone A comprises a zeolite having a smallest lower channel width of at least 0.4 nm and extends starting from substrate end a over a part of the length L, and
washcoat zone B is arranged as a downstream positioned zone on the carrier substrate that comes in contact with the exhaust gas generated by the predominately stoichiometric running engine after the first washcoat zone A, the washcoat zone B comprises the same components as washcoat zone A, but for washcoat zone B having a higher amount than washcoat zone A, and washcoat zone B extends from substrate end b over a part  to 20 g/l based on the volume of the carrier and calculated as palladium metal, and 
wherein L = LA + LB, wherein LA is the length of washcoat zone A and LB is the length of washcoat zone B, wherein the zeolite comprises at least one metal, wherein the at least one metal includes palladium that is present in each of washcoat zones A and B

Claim 8.
 	Catalyst according to claim 1, wherein washcoat zone A comprises two layers A1 and A2, which both extend over the length LA, wherein layer A1 comprises the zeolite having a smallest lower channel width of at least 0.4 nm and layer A2 comprises rhodium, and
washcoat zone B comprises two layers B1 and B2, which both extend over the length LB, wherein layer B1 comprises the same components as layer A1 and layer B2 comprises the same components as layer A2, but for layers B1 and B2 comprising a higher palladium amount as 


Claim 16.
 	Catalyst according to claim 1 wherein the zeolite in washcoat zone A comprises iron, and the zeolite in washcoat zone B comprises palladium and iron, 


Claim 18.	
	A hydrocarbon trap catalyst for treating exhaust gas generated by a predominately stoichiometric running engine, comprising a flow through carrier substrate of the length L extending between substrate ends a and b and two washcoat zones A and B, wherein
washcoat zone A represents an upstream positioned zone on the carrier substrate that is arranged to come in contact with the exhaust gas generated by the predominately stoichiometric running engine, the washcoat zone A comprises a zeolite having a smallest lower channel width of at least 0.4 nm and extends starting from the flow through carrier substrate end a over a part of the length L, and
washcoat zone B represents a downstream positioned zone on the carrier substrate that is arranged to come in contact with the exhaust gas generated by the predominately stoichiometric running engine after the first washcoat zone A, the washcoat zone B comprises the same components as washcoat zone A, but for washcoat zone B having a higher loading than washcoat zone A, and washcoat zone B extends from substrate end b over a part of the length L,
wherein L = LA + LB, wherein LA is the length of washcoat zone A and LB is the length of washcoat zone B, and wherein washcoat zone A includes Pd, Rh, or Pd and Rh, and washcoat zone B includes Pd at a washcoat loading of 3.5g/l to 20g/l

Claim 19. 
	Catalyst according to claim 18 wherein the zeolite in washcoat zone A comprises iron, and the zeolite in washcoat zone B comprises palladium and iron, 

Claim 24. 
	Catalyst according to claim 1, wherein washcoat zone A is free of palladium.

Claim 25. 
	Catalyst according to claim 18, wherein washcoat zone A is free of palladium.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Gilbert (US Pub.: 2016/0367941) teaches all the features of Claim 7 (see rejection of Claim 1 above) except for the Pd loading in washcoat B at the higher concentration of 3.5 to 20 g/l.  
Gilbert teaches that the maximum Pd loading can be 75 g/ft3, which is only 2.6 g/l.  There is no reason in the prior art to increase this loading to 3.5 g/l nor is it obvious in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

June 7, 2021